DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed 8/25/2021.  As directed by the amendment, claims 1, 8, 9, 11, 12, 14, 15, 20, 26, 27, 29, and 34 have been amended. Claims 1-39 are pending in the instant application, wherein claims 20-28 remain withdrawn in response to a restriction requirement.
Applicant has amended claim 1 in an attempt to address the rejection of claims 11-16 under 35 USC 112(a)/first paragraph. However, depending on what is to be considered as the claimed “stand-by circuit” in light of the specification and particularly in view of the microprocessor of claim 12, it appears that the claims still contain unsupported subject matter. The previous rejection of claims 11-16 under 35 USC 112(a)/first paragraph is withdrawn, but different rejections under 35 USC 112(a)/first paragraph are included below.
Applicant has amended claims 8, 9, 14, 15 and 34 to address the previous rejections of the claims under 35 USC 112(b)/second paragraph, which are hereby withdrawn. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, namely dual stage activation, which is taught by newly-applied reference Vakilian.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 and 29-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claims 1 and 29 (and thus their dependent claims 2-19 and 30-39), particularly in view both stages, are considered to contain subject matter unsupported by the specification as originally filed, because even if the microprocessor were considered to be part of the stand-by circuit so that the microprocessor-containing stand-by circuit is performing both stages, the microprocessor/stand-by circuit couldn’t be a component for powering/sending a signal to itself. For purposes of examination, the claims will be considered in light of the specification, that is, there is circuitry that performs the first stage of the dual stage activation and activates a microprocessor that performs the second stage of the dual stage activation, but the claims need to be aligned with the presentation/description of the dual stage activation within the specification as originally filed.
Further regarding claims 6, 9 and 32, in light of the amendments to claims 1 and 29 to recite a dual stage activation, as described in instant paras [0086-88], the converter is only enabled, by the microprocessor, after the second stage, that is, upon detection of the controlled current draw exceeding the predetermined threshold value for the predetermined period of time. Therefore, claims 6, 9 and 32, which recite the after detection”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 19, 29, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Huby et al. (US 2011/0162647 A1; hereinafter “Huby”) in view of Campbell et al. (US 2014/0225620 A1; hereinafter “Campbell”), Terlizzi et al. (US 7,956,591 B2; hereinafter “Terlizzi”) and Vakilian et al. (US 2017/0229860 A1; hereinafter “Vakilian”).
Regarding claim 1, Huby discloses a respiratory therapy device (Fig. 1) to generate a flow of breathable gas to a patient, comprising: 
a housing (Fig. 1); 
a flow generator (blower 104) in the housing to generate the flow of breathable gas (Fig. 1; para [0029]), the flow generator having an operating voltage (paras [0029] and [0071]; wherein the blower inherently has an operating voltage because it is an electrically powered device); and 
a battery pack (power supply unit) engageable with the housing (Fig. 1; para [0041]), the battery pack configured to power the flow generator (paras [0041] and [0071]), 
wherein the battery pack can be switched from a stand-by mode (stand-by mode) to an operating mode (supply or drain mode) (para [0071]).
Huby does not explicitly discloses a stand-by circuit configured to perform a dual stage activation to switch between the two modes upon detecting a current drawn from the battery pack, 
wherein, at a first stage of the dual stage activation, the stand-by circuit detects whether the current drawn that exceeds a predetermined threshold value, for powering [a microprocessor] for a second stage of the dual stage activation, and, at the second stage, the [microprocessor] detects whether the current drawn is maintained within a particular range for a predetermined period of time for switching to the operating mode. 
However, Campbell demonstrates that it was known in the art of waking a battery from stand-by mode before the effective filing date of the claimed invention to switch a battery from a stand-by mode to an operating mode upon detecting a current drawn from the battery (a current draw on the battery surpasses a certain threshold, para [0039]), with Terlizzi teaching a similar waking functionality using specifically a processor (control circuitry 124/processor 424) (Fig. 4; col. 10, lines 9-31 in view of col. 5, lines 39-49), to switch between two modes (high power and lower power modes) (Fig. 4; col. 9-10) upon detecting a current drawn (monitor changes in the…current flowing through electric power line 440, col. 9, lines 57-60; disable low-power regulating circuitry 422 and enable high-power regulating circuitry 423, col. 10, lines 32-34) and to avoid false positives when detecting a change in the current by combining a threshold determination with a predetermined period of time (decision can be made as to below a current threshold for a period of time to avoid false positives, but the inverse, staying above a current threshold, i.e. as taught by Campbell, for a period of time, would have obviously provided the same results, that is, ensuring that the crossing of the threshold is not due to a temporary spike in current, but significant and long-lasting current draw), and Vakilian teaches that it was known in the power control art before the effective filing date of the claimed invention for similar stand-by-to-operating mode switching arrangements (i.e. those with signal validation to avoid false positives) to utilize dual stage activation, wherein, at a first stage of the dual stage activation, a stand-by circuit (low power detector 20) (Fig. 1; paras [0018-28]) detects whether [an energy signal indicating a connected device needs to be supplied power] exceeds a predetermined threshold value ([w]hen the energy is above a threshold, para [0020]), for powering [another component] (valid signal detector 22) for a second stage of the dual stage activation, and, at the second stage, the [another component] detects whether the [energy signal indicating a connected device needs to be supplied power] is maintained within a particular range for a predetermined period of time for switching to the operating mode (valid signal detector 22 includes a timing circuit for determining a time duration of the energy and a comparator for comparing such direction to a threshold to determine validity…a filter circuit for determining if the energy is in a frequency range associated with a valid signal…employs two or more tests for validity, para [0023]; if [the energy . Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the battery pack of Huby to include a stand-by circuit configured to perform a dual stage activation to switch between the two modes upon detecting a current drawn from the battery pack, wherein, at a first stage of the dual stage activation, the stand-by circuit detects whether the current drawn that exceeds a predetermined threshold value, for powering [a microprocessor] for a second stage of the dual stage activation, and, at the second stage, the [microprocessor] detects whether the current drawn is maintained within a particular range for a predetermined period of time for switching to the operating mode as taught by Campbell, Terlizzi and Vakilian, in order to utilize known, ultra-low power dual stage switching means to provide the predictable result of a suitable means for switching the battery from stand-by mode to operating mode (Huby, para [0071]) in a manner that utilizes minimal load-monitoring power by using an ultra-low-power first stage circuit (Vakilian para [0011]) while still avoiding false wake-ups by using a higher-power processor for second stage signal validation before supplying power to the connected device/flow generator of Huby (Terlizzi, col. 15, lines 17-19; Vakilian para [0011]).
Regarding claim 2, Huby in view of Campbell, Terlizzi and Vakilian teaches the respiratory therapy device of claim 1 but Huby does not explicitly state that the stand-by circuit is configured to provide a stand-by operations voltage while in the stand-by mode that is less than an operating voltage of the flow generator. However, Huby does teach that, before the effective filing date of the claimed invention, 
Regarding claims 3 and 29, Huby in view of Campbell, Terlizzi and Vakilian teaches the respiratory therapy device of claim 2 wherein Terlizzi further educates modified Huby to include wherein the stand-by circuit is configured to detect current demand of the flow generator with the stand-by operations voltage while in stand-by mode (Fig. 4; cols. 9-10, particularly col. 9, lines 54-60 and col, 10, lines 13-34, where Terlizzi teaches monitoring the current flowing through power line 440 when switch 432 is closed, i.e. with the low power voltage provided by low-power regulating circuitry, in order to tell when a connected device is imposing a current .
Regarding claims 19 and 39, Huby in view of Campbell, Terlizzi and Vakilian teaches the respiratory therapy device of claims 1 and 29 wherein Huby further discloses wherein the flow generator comprises a controller (processor 120) (Fig. 1) configured to control the flow generator to generate a positive airway pressure therapy (para [0039]).

Claims 4-6, 8-10, 30-32 and 34-37 are rejected under 35 U.S.C. 103 as being unpatentable over Huby in view of Campbell, Terlizzi and Vakilian as applied to claim 3 above, and further in view of Cyprowski (US 2018/0175649 A1; hereinafter “Cyprowski”).
Regarding claims 4 and 30, Huby in view of Campbell, Terlizzi and Vakilian teaches the respiratory therapy device of claims 3 and 29 but Huby in view of Campbell, Terlizzi and Vakilian is silent regarding wherein the flow generator further comprises a current control circuit and a switch, the current control circuit providing a controlled current draw upon activation of the switch.  However, Cyprowski teaches that it was known in the battery-powered flow generator art before the effective filing date of the claimed invention for a battery-powered flow generator (pressure generator 12a/medical device 12b/c) with low power/stand-by mode and operational mode (Figs. 1-3B; para [0003]) to comprise a current control circuit and a switch (switchable circuit 21) (para [0034]), the current control circuit providing a controlled current draw upon activation of the switch (para [0036] or [0038]). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention for the battery-powered flow generator of Huby in view of Campbell, Terlizzi and Vakilian to include a current control circuit and a switch, the current control circuit providing a controlled current draw upon activation of the switch as taught by Cyprowski, in order to provide the predictable result of a standard means by which the flow generator is able to convey its need for full power/current demand to the battery pack.
Regarding claims 5 and 31, Huby in view of Campbell, Terlizzi, Vakilian and Cyprowski teaches the respiratory therapy device of claims 4 and 30 wherein Huby further discloses (and Terlizzi further teaches) wherein the battery pack further includes a converter (DC converter, Huby para [0041]; high-power regulating circuitry 423, Terlizzi Fig. 4) to convert a voltage of the battery pack the operating voltage of the flow generator (Huby para [0041]; Terlizzi col. 4 and 9-10).  
Regarding claims 6, 8, 9, 32 and 34, Huby in view of Campbell, Terlizzi, Vakilian and Cyprowski teaches the respiratory therapy device of claims 5 and 31 wherein  wherein the stand-by circuit is configured to enable the converter upon detection of the controlled current draw of the flow generator that exceeds the predetermined threshold value for the predetermined period of time (Terlizzi: [p]rocessor 424, upon determining that [the flow generator is drawing current above a threshold/within an expected operating range for a period of time, when the teachings of Campbell, Terlizzi and Vakilian are applied to Huby as discussed above regarding claims 1-3], can disable low-power regulating circuitry 422 and enable high-power regulating circuitry 423, col. 10, lines 32-34), in order to provide the expected result of only powering on the operating-power converter when it is needed to convert the battery voltage to the operating voltage of the flow generator (i.e. when a valid demand signal is detected, i.e. one within a range, i.e. between a lower threshold (where using the same threshold as is used to detect the initial presence of the signal would have been obvious to an artisan before the effective filing date of the claimed invention for simplicity) and an upper threshold, for a given amount of time), thus conserving power by not operating/powering the operating-power converter when it is not being actively used.  
Regarding claims 10 and 35, Huby in view of Campbell, Terlizzi, Vakilian and Cyprowski teaches the respiratory therapy device of claims 5 and 31 wherein Terlizzi further educates modified Huby to include wherein the battery pack further comprises a microprocessor (processor 424), in order to permit the validation of the current demand from the flow generator and thus effect the transition of the battery pack from stand-by to operation mode as discussed above regarding claim 1.
 respiratory therapy device of claim 35 wherein Huby as modified by Campbell, Terlizzi, Vakilian as discussed above regarding claim 1 as best understood teaches wherein the stand-by circuit is configured to provide the microprocessor with an internal power signal to activate the microprocessor, which is configured to evaluate a detected current demand before activation of the operating mode (see the discussion of claim 1 above, where the second stage is taught as being performed by the microprocessor, which is activated/provided with an internal power signal by the low power detection circuit, e.g. see Vakilian para [0021] in view of the validity detector being a microprocessor as taught by Terlizzi).

Claims 7 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Huby in view of Campbell, Terlizzi, Vakilian and Cyprowski as applied to claims 5 and 31 above, and further in view of Qureshi et al. (US 5,628,216; hereinafter “Qureshi”).
Regarding claims 7 and 33, Huby in view of Campbell, Terlizzi, Vakilian Cyprowski teaches the respiratory therapy device of claims 5 and 31 wherein Huby further discloses wherein the converter is a direct current to direct current (DC/DC) converter (DC converter, Huby para [0041]) but Huby does not explicitly state that the converter is configured to increase voltage of the battery pack to the operating voltage of the flow generator. However, Qureshi demonstrates that it was standard in the art of DC/DC converters connected to batteries before the effective filing date of the claimed invention for such converters to be configured to increase voltage of a battery pack to an operating voltage (col. 8, line 66-col. 9, line 5). Therefore, it would configured to increase voltage of the battery pack to the operating voltage of the flow generator as taught by Qureshi, in order to provide the expected result of allowing for a battery that does not provide enough voltage on its own (e.g. one that is cheaper and/or safer because it is lower voltage) to be used to power the flow generator.

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Huby in view of Campbell, Terlizzi, Vakilian and Cyprowski as applied to claim 10 above, and further in view of Trichy (US 2017/0308152 A1; hereinafter “Trichy”).
Regarding claim 11, Huby in view of Campbell, Terlizzi, Vakilian and Cyprowski teaches the respiratory therapy device of claim 10 wherein Huby in view of Campbell, Terlizzi, Vakilian and Cyprowski teaches detecting the current demand of the flow generator with the stand-by operations voltage while in stand-by mode during the first stage of the dual stage activation (see claim 1 discussion above), but Huby in view of Campbell, Terlizzi, Vakilian and Cyprowski is silent regarding wherein the stand-by circuit further comprises a voltage window detector to detect the current demand of the flow generator with the stand-by operations voltage while in stand-by mode during the first stage of the dual stage activation. However, Trichy teaches it was known in the load detection art before the effective filing date of the claimed invention to generate a wake-up signal by using a voltage window detector to detect current demand (abstract; Fig. 3; paras [0039] and [0051-55]). It would have been obvious to an artisan before the effective filing date of the claimed invention for the 
Regarding claims 12 and 13, Huby in view of Campbell, Terlizzi, Vakilian, Cyprowski and Trichy teaches the respiratory therapy device of claim 11 wherein Huby as modified by Campbell, Terlizzi and Vakilian as discussed above regarding claim 1 as best understood further teaches wherein the stand-by circuit is configured to provide the microprocessor with an internal power signal to activate the microprocessor, which is configured to evaluate a detected current demand before activation of the operating mode (see the discussion of claim 1 above, where the second stage/evaluation is taught as being performed by the microprocessor, which is activated/provided with an internal power signal by the low power detection circuit, e.g. see Vakilian para [0021] in view of the validity detector being a microprocessor as taught by Terlizzi).
Regardings claims 14 and 15, Huby in view of Campbell, Terlizzi, Vakilian, Cyprowski and Trichy teaches the respiratory therapy device of claim 11 wherein Huby as modified by Campbell, Terlizzi, Vakilian as discussed above regarding claim 1 as best understood further teaches wherein the microprocessor is configured to: 
upon activation, determine whether the controlled current draw from the flow generator exceeds the predetermined threshold value for the predetermined period of time (Vakilian para [0023] as discussed above regarding claim 1); and 
upon determining the controlled current draw exceeds the predetermined threshold value for the predetermined period of time, activate the converter for the operating mode (Vakilian: valid signal detector…determines if the energy includes actual signal…if so…normal operational power…is provided to [the connected device] paras [0039-40] in view of the discussion above regrading claims 5 and 9, i.e. where a valid signal determination by the microprocessor/validation signal detector results in activation of the converter in order to provide the operating voltage in the operating mode), and 
upon determining the controlled current draw does not exceed the predetermined threshold value for the predetermined period of time, trigger deactivation of the microprocessor (Vakilian: valid signal detector…determines if the energy includes actual signal…if not [the power to the valid signal detector is cut], para [0039] in view of the discussion above regarding claim 1, i.e. where the valid signal detector is the microprocessor and the energy/power-request signal is the controlled current draw, where it would have been obvious to an artisan before the effective filing date of the claimed invention to include this turn-off function in the modified device of Huby in view of Campbell, Terlizzi, Vakilian, Cyprowski and Trichy as further taught by Vakilian, in order to provide the predictable result of conserving power when a non-valid signal is detected by the stand-by circuit in the first stage).

Claims 17, 18 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Huby in view of Campbell, Terlizzi, Vakilian as applied to claims 2 and 29 above, and further in view of Carrier et al. (US 2005/0077878 A1; hereinafter “Carrier”) and Anderson et al. (US 4,284,849; hereinafter “Anderson”).
Regarding claims 17, 18 and 38, Huby in view of Campbell, Terlizzi and Vakilian teaches the respiratory therapy device of claims 2 and 29 but Huby in view of Campbell, Terlizzi and Vakilian is silent regarding wherein the flow generator comprises an under-voltage lock-out (UVLO) circuit configured to disable the flow generator when the battery pack generates the stand-by operations voltage at an input to the under-voltage lock-out circuit and to enable the flow generator when the battery pack generates a higher voltage than the stand-by operations voltage at the input to the under-voltage lock-out circuit.  However, UVLO circuits that enable power flow when a battery is providing full charge and disable power flow when a battery is providing lower charge were well known in the power supply art before the effective filing date of the claimed invention as demonstrated by Carrier (para [0081]), and Anderson teaches that it was known in the battery-powered device art before the effective filing date of the claimed invention that a battery-powered device can be damaged if supplied with a voltage from a battery that is below its operating voltages (col. 30, lines 1-14). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to include in the device of Huby in view of Campbell, Terlizzi and Vakilian wherein the flow generator comprises an UVLO circuit configured to disable the flow generator when the battery pack generates the stand-by operations voltage at an input to the under-voltage lock-out circuit and to enable the .

Allowable Subject Matter
Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. EP 2750262 A1 was cited in Applicant’s IDS filed 6/23/2021, but no copy was provided. The Examiner is providing a copy herewith so as to not have to strikethrough the reference on the IDS.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178. The examiner can normally be reached M-Th 8:30a-5:30p, F 8:30a-12:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/KATHRYN E DITMER/Primary Examiner, Art Unit 3785